In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1125V
                                    Filed: February 25, 2019
                                         UNPUBLISHED


    THIDA PHANN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                          Syndrome (GBS)

                       Respondent.


Gary Charles Grotz, Gary Grotz Law Firm, Seattle, WA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On August 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her November 5, 2014 influenza (“flu”) immunization. Petition at 1;
Stipulation, filed February 22, 2019, at ¶¶ 2, 4. Petitioner further alleges that she
received her vaccination in the United States, that she suffered the effects of her injury
for more than six months, and that “there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.” Stipulation at ¶¶ 3-5;
Petition at ¶¶ 2,16-17. “Respondent denies that the influenza vaccine caused petitioner
to suffer GBS or any other injury.” Stipulation at ¶ 6.


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on February 22, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

            a. A lump sum of $60,000.00 in the form of a check payable to
               petitioner; and

            b. A lump sum of $15,826.33 which amount represents reimbursement
               of a Medicaid Lien, in the form of a check payable jointly to petitioner
               and

                                                     Equian, LLC
                                               File No. 604065-113115
                                                   P.O. Box 32140
                                              Louisville, KY 40232-2140

                Petitioner agrees to endorse this check to Equian, LLC.

                Payments made pursuant to paragraphs 8(a) and 8(b) [of the
                attached joint stipulation] represent compensation for all damages
                that would be available under 42 U.S.C. §300aa-15(a).


Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2